Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In independent claim 1, the recitation of the method for folding the airbag cushion into a stowed state comprising a first step of folding such that the attachment part of the top panel and the inflator are front-to-back with the side panel, a second step of rolling the protruding part starting at the end into a roll shape and forming a first roll part that overlaps the top panel, a third step of folding back such that the first side part that includes the attachment part covers the attachment part and forms a fold-back part, with an edge thereof being placed near the edge of the first roll part, and a fourth step of rolling the second side part that does not include the attachment part into a roll shape to form the second roll part and is arranged in between the first roll part and the fold-back part and in independent claim 4, the recitation of the airbag device is stowed by overlaying the top panel and the side panel provided with the attachment part of the inflator being front-to-back, and a first roll part which is the protruding part rolled into a roll shape, a fold-back part which is the first side part that includes the attachment part folded back in a manner covering the attachment part, and a second roll part which is the second side part rolled into a roll shape, line up above the top panel with the second roll part in the center in combination with the rest of the recited elements, clearly defines over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616